                        UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


    UNITED STATES OF AMERICA                     §
                                                 §
                 v.                              §         NO. 4:18-CR-575 (HUGHES)
                                                 §
    JACK STEPHEN PURSLEY,                        §
     AKA STEVE PURSLEY                           §


                      United States’ Notice of Objections to Pursley’s Exhibits

        Pursuant to Local Criminal Rule 55.2(B), the United States submits this notice of the

government’s objections to various exhibits that Pursley intends to offer into evidence at trial. In

compliance with the local rule, the United States has appended copies of the disputed exhibits to

this notice. The government has also appended a copy of Pursley’s exhibit list (as of May 23,

2019), as well as chart of its objections to Pursley’s exhibits for the Court’s and the parties’

convenience.

        Many of Pursley’s exhibits are inadmissible hearsay.

        Fifty-seven of Pursley’s exhibits are drawn from documents that Pursley failed to

produce in response to the grand jury subpoena issued to his law firm, or in compliance in with

his reciprocal discovery obligations under Fed. R. Crim. P. 16(b)(1)(A).1 Pursley has not

explained where he obtained these documents, and they do not appear to be eligible for

certification as records of a regularly conducted activity pursuant to Rule 803(6).




1
  These defense exhibits were labeled with Bates numbers that range from MA_00037287 to
MA_00038604, and were only produced to the United States on May 17, 2019. The gaps in the
Bates numbering between exhibits suggests that Pursley has other documents that he has still
failed to turn over to the government.
       The United States objects to defense exhibits 8, 51, 80 – 87, 110, 129, 130, 138, 142 –

145, 147, 154, 155, and 158 – 160 on the grounds that they are (or contain) Pursley’s own out-of-

court statements and that the defendant is offering them to prove the truth of the matters asserted

in those statements. These exhibits are (or contain) inadmissible hearsay under Rule 801. The

government objects to Pursley’s attempt to make assertions of fact to the jury without taking the

witness stand and subjecting himself to cross examination.

       The government also objects to defense exhibits 7, 9 – 13, 43, 67, 114, 115, 137, 141,

143, 145 – 147, 150, 151, and 154 – 158 on the grounds that they are (or contain) out-of-court

statements made by Shaun Mooney that Pursley is offering for the truth of the matters asserted

therein. These documents are also under Rule 801. Naturally, after Mooney testifies on direct

examination, Pursley can use these exhibits to impeach Mooney if his testimony is inconsistent

with any of his prior out-of-court statements. But even if Mooney is impeached with a prior

statement that is truly inconsistent with his testimony, that does not permit the defendant to admit

the impeaching document into evidence.

       Finally, the United States objects to defense exhibits 36, 125 – 128, 135, 139, 140, 148 –

150, 154, 155, 157, and 162 on the grounds that these too are or contain hearsay statements

offered for the truth. Most of these documents are emails from third parties that neither the

United States nor Pursley will call to testify at trial. These exhibits should also be excluded under

Rule 801(c).

       Many of Pursley’s exhibits are also irrelevant and will sow confusion with the jury.

       The United States objects to defense exhibits 7 – 9, 12, 21 – 27, 43, 49, 51, 53, 67, 68, 75,

77, 80 – 87, 114, 115, 118, 119, 121 – 124, 126 – 130, 135, 137 – 140, 142 – 151, 154 – 160, and

162 on the grounds that they are irrelevant to the charges in the Indictment or Pursley’s anticipated
                                                 2
defenses. Even if some of these exhibits could pass the relatively low hurdle for relevancy under

Rule 401, as explained below, the Court should still exclude many of them as their probative value

is substantially outweighed by a danger confusing the issues and misleading the jury.

       For example, Pursley seeks to admit copies of four tax refund checks he received – one of

them for more than $200,000 – for tax years 2014 through 2017. See Def. Exs. 21 – 23, 68. Pursley

is charged with evading the assessment of taxes for 2009 and 2010, and though he continued to

use various structures to hide his tax evasion in later years, the fact that Pursley received more than

$480,000 from the U.S. Treasury between 2014 and 2017 is only likely to confuse the jury and

result in a mini-trial regarding whether and why Pursley was entitled to those tax refunds.

       Pursley has also marked a series of exhibits (Def. Exs. 7 – 9, 114 – 115, 118 – 119, and

121 – 124) that relate to the ongoing litigation between Pursley and Mooney2 even though the

Court expressly ruled at the November 19, 2019 pretrial conference that the parties would not “try

the contract case” during Pursley’s criminal trial. Dkt. 53, Tr. 65:21 – 66:9.

       Pursley also seeks to admit a series of emails relating to what appear to be unrelated land

development projects, none of which, to the government’s knowledge, were ever completed. See

Def. Exs. 80 – 87, 130, 137, 138, 140, 142 – 151, 154, 155 – 160, and 162. Even if Mooney was

involved in some of these development projects, evidence regarding them is not probative of

Pursley’s scheme to repatriate millions of dollars, and it is likely to devolve into a sideshow.

       Pursley’s Def. Ex. 135 is a blog post by an attorney who wrote about this case. Even if the

defense could overcome the government’s hearsay objection getting the attorney on the stand, it is

not at all clear why this exhibit is relevant. Similarly, Pursley intends to offer a picture of himself


2
 Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial District, Court of Harris County,
Texas).
                                            3
with his family (Def. Ex. 24), which is both irrelevant and an improper attempt to evoke an

emotional response (i.e., sympathy) from the jury.

                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        UNITED STATES ATTORNEY



                                                        Sean Beaty
                                                        Grace E. Albinson
                                                        Jack A. Morgan
                                                        Trial Attorneys, Tax Division
                                                        U.S. Department of Justice
                                                        150 M Street, NE
                                                        Washington D.C. 20002
                                                        (202) 616-2717
                                                        Sean.P.Beaty@usdoj.gov




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                          Sean Beaty
                                                          Trial Attorney, Tax Division




                                                4
 Def.
                   Description              Authenticity            Objections to Admissibility
Ex. No.
          Shaun Mooney v. Charles                             401, 403 (subject of prior ruling),
          Gillis and Gillis, Paris,                           801(d)(1)(A) (statement must be
  7       Henrich, PLLC                  No Objection         inconsistent)
          IRGP v. Mooney, Original                            401, 403 (subject of prior ruling),
  8       Petition                       No Objection         801(d)(2)(A) (Pursley's own statement)
                                                              401, 403 (subject of prior ruling),
          IRGP Settlement Agreement                           801(d)(1)(A) (statement must be
  9       and Mutual Release             No Objection         inconsistent)
                                                              801(d)(1)(A) (statement must be
  10      Mooney Depo 2018               No Objection         inconsistent)
                                                              801(d)(1)(A) (statement must be
  11      Mooney Depo 2015               No Objection         inconsistent)
                                                              401, 801(d)(1)(A) (statement must be
  12      Shaun Mooney business card     No Objection         inconsistent)
                                                              801(d)(1)(A) (statement must be
  13      Mooney Affidavit               No Objection         inconsistent), Unsigned
  21      2014 IRS refund check          No Objection         401 (tax years not at issue), 403
  22      2015 IRS refund check          No Objection         401 (tax years not at issue), 403
  23      2016 IRS refund check          No Objection         401 (tax years not at issue), 403
  24      Picture of Pursley Family      No Objection         401, 403
  25      Ron Braver, CV                 No Objection         401, 403, 702
  26      Stephen Grace, CV              No Objection         401, 403, 702
  27      Fred Gavin CV                  No Objection         401, 403, 702
  36      Lisa Jude Ltr                  Custodian Required   801(c)
                                                              401, 801(d)(1)(A) (statement must be
  43      Mooney Resume                  No Objection         inconsistent)
          Email from Mellor to
          rrcsalazar@fnslaw.com.oh
  49      June 27, 2007                  No Objection         401, 403 (Philippines litigation)
          Email from Mooney to Nigel                          401, 403 (Philippines litigation),
  51      Tebay June 25, 2007            No Objection         801(d)(2)(A) (Pursley's own statement)
  53      Email from Mooney to Pursley   No Objection         401, 403 (Philippines litigation)
          Declaration of Susan English                        401, 403, 801(d)(1)(A) (statement must be
  67      ECF 61                         No Objection         inconsistent)
  68      IRS Refund Check (2017)        No Objection         401 (tax years not at issue), 403
  75      SA Caivano handwritten notes   No Objection         401, 608(b)
  77      Email from Mooney to Salazar   No Objection         401, 403 (Philippines litigation)
          Business Development                                401, 403, 801(d)(2)(A) (Pursley's own
  80      Agreement                      Custodian Required   statement)


                                                 5
 Def.
                   Description                Authenticity             Objections to Admissibility
Ex. No.
                                                                401, 403, 801(d)(2)(A) (Pursley's own
  81      Email from Sholem to Pursley     Custodian Required   statement)
          Email from Schuman to                                 401, 403, 801(d)(2)(A) (Pursley's own
  82      Pursley                          Custodian Required   statement)
          Email from Schuman to                                 401, 403, 801(d)(2)(A) (Pursley's own
  83      Pursley                          Custodian Required   statement)
          Email from Schuman to                                 401, 403, 801(d)(2)(A) (Pursley's own
  84      Pursley                          Custodian Required   statement)
                                                                401, 403, 801(d)(2)(A) (Pursley's own
  85      Email from Pursley to Shuman     Custodian Required   statement)
                                                                401, 403, 801(d)(2)(A) (Pursley's own
  86      Email from Pursley to Shuman     Custodian Required   statement)
                                                                401, 403, 801(d)(2)(A) (Pursley's own
 87       Email from Pursley to Shuman     Custodian Required   statement)
 110      Email Pursley to Salinas         Custodian Required   801(d)(2)
                                                                401, 403 (subject of prior ruling),
                                                                801(d)(1)(A) (statement must be
 114      Plaintiff’s Notice of Non-Suit   No Objection         inconsistent)
          Mooney’s Response to                                  401, 403 (subject of prior ruling),
          Defendant’s Request for                               801(d)(1)(A) (statement must be
 115      Disclosure                       No Objection         inconsistent)
          Promissory Note between
 118      Arosa & IRGP                     No Objection         401, 403 (subject of prior ruling)
          Promissory Note between
          Recruitment Partners & Four
 119      Sevens Investment Corp           No Objection         401, 403 (subject of prior ruling)
          Promissory Note between
          Recruitment Partners LP and
 121      Four Sevens Investment Corp      Custodian Required   401, 403 (subject of prior ruling)
          Promissory Note between
          Recruitment Partners, LP and
 122      Four Sevens Investment Corp      Custodian Required   401, 403 (subject of prior ruling)
          Promissory Note Recruitment
 123      Partners & Four Sevens           No Objection         401, 403 (subject of prior ruling)
          Promissory Note Recruitment
          Partners & Four Sevens
 124      Investment                       No Objection         401, 403 (subject of prior ruling)
          Email from Colleen Prince
 125      Steve Pursley                    Custodian Required   801(c)
 126      Rental Property Dashboard        Custodian Required   401, 403, 801(c)
          2014 Vacasa Tax Docs
 127      Attached                         Custodian Required   401, 403, 801(c)
                                                   6
 Def.
                   Description              Authenticity            Objections to Admissibility
Ex. No.
          Email from Dana Macik to
 128      Pursley                        Custodian Required   401, 403, 801(c)
                                                              401, 403, 801(d)(2)(A) (Pursley's own
 129      Welcome Package                Custodian Required   statement)
                                                              401, 403, 801(d)(2)(A) (Pursley's own
 130      Four Sevens Profit Scenario    Custodian Required   statement)
 135      Jack Townsend Blog             No Objection         401, 403, 801(c)
                                                              401, 403, 801(d)(1)(A) (statement must be
 137      Email from Mooney to Pursley   Custodian Required   inconsistent)
                                                              401, 403, 801(d)(2)(A) (Pursley's own
 138      Email from Mooney to Pursley   Custodian Required   statement)
          Email from Clint Brown to
 139      Pursley                        Custodian Required   401, 403, 801(c)
          Email from David Johnson to
 140      Pursley                        Custodian Required   401, 403, 801(c)
                                                              801(d)(1)(A) (statement must be
 141      Email from Mooney to Pursley   Custodian Required   inconsistent)
                                                              401, 403, 801(d)(2)(A) (Pursley's own
 142      Email from Pursley to Mooney   Custodian Required   statement)
                                                              401, 403, 801(d)(1)(A) (must be
                                                              inconsistent) and (2)(A) (Pursley's own
 143      Email from Mooney to Pursley   Custodian Required   statement)
                                                              401, 403, 801(d)(2)(A) (Pursley's own
 144      Email from Pursley to Mooney   Custodian Required   statement)
                                                              401, 403, 801(d)(1)(A) (must be
                                                              inconsistent) and (2)(A) (Pursley's own
 145      Email from Mooney to Pursley   Custodian Required   statement)
                                                              401, 403, 801(d)(1)(A) (statement must be
 146      Email from Mooney to Pursley   Custodian Required   inconsistent)
                                                              401, 403, 801(d)(1)(A) (must be
                                                              inconsistent) and (2)(A) (Pursley's own
 147      Email from Pursley to Mooney   Custodian Required   statement)
 148      Email from Mooney to Pursley   Custodian Required   401, 403, 801(c), 805,
 149      Email from Boone to Mooney     Custodian Required   401, 403, 801(c)
                                                              401, 403, 801(c) and (d)(1)(A) (statement
 150      Email from Mooney to Boone     Custodian Required   must be inconsistent)
                                                              401, 403, 801(d)(1)(A) (statement must be
 151      Email from Mooney to Pursley   Custodian Required   inconsistent)
                                                              401, 403, 801(c), (d)(1)(A) (must be
          Email from Mooney to Boone                          inconsistent), and (2)(A) (Pursley's own
 154      and Pursley                    Custodian Required   statement)

                                                 7
 Def.
                   Description                Authenticity            Objections to Admissibility
Ex. No.
                                                                401, 403, 801(c), (d)(1)(A) (must be
          Email from Mooney to Boone                            inconsistent), and (2)(A) (Pursley's own
 155      and Pursley                      Custodian Required   statement)
                                                                401, 403, 801(d)(1)(A) (statement must be
 156      Email from Mooney to Pursley     Custodian Required   inconsistent)
          Email from Mooney to Boone                            401, 403, 801(c) and (d)(1)(A) (statement
 157      and Pursley                      Custodian Required   must be inconsistent)
                                                                401, 403, 801(d)(1)(A) (must be
                                                                inconsistent) and (2)(A) (Pursley's own
 158      Email from Mooney to Pursley     Custodian Required   statement)
          Strategic Negotiation Planning                        401, 403, 801(d)(2)(A) (Pursley's own
 159      for Acquisition                  Custodian Required   statement)
          Agreement Gulf States and                             401, 403, 801(d)(2)(A) (Pursley's own
 160      The Westchester Group Inc        Custodian Required   statement)
          Email from Kevin Weldon to
 162      Mooney                           Custodian Required   401, 403, 801(c)




                                                   8
